Citation Nr: 1219389	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-42 178	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability of the hands. 

2.  Entitlement to service connection for bilateral shoulder disabilities. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for disability of the knees. 

5.  Entitlement to service connection for disability of the feet, other than residuals of cold injuries. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from December 1952 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of June 2008 and February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board remanded this case in June 2010.  Thereafter, the Veteran's claim file was lost and has had to be rebuilt.  Accordingly, the procedural history of this case, as reconstructed from the June 2010 Board remand and records from the Virtual VA paperless claims processing system will be set forth below.  Copies of documents in the Virtual VA paperless claims processing system which were used, in part, to rebuild the Veteran's claim file are: the June 2006 and February 2009 rating decisions, the June 2010 Board remand, a March 2012 rating decision, and a March 2012 Supplemental Statement of the Case (SSOC).  

In the June 2010 Board remand it was noted that the Veteran had received various decorations evidencing combat including the Combat Infantryman Badge.  The Veteran also apparently had additional service in the Army Reserve.  

The Virtual VA paperless processing system shows that the June 2008 rating decision denied service connection for bilateral knee disabilities and for bilateral feet disabilities (claimed as frostbite of the feet), in addition to denying service connection for depression with anxiety, hip and back pain, as well as prostate cancer.  It also denied entitlement to special monthly pension based on need for aid and attendance.  

The Virtual VA paperless processing system shows that the February 2009 rating decision denied service connection for: residuals of cold weather injuries of the hands, neck, shoulders and knees; arthritis; post-traumatic stress disorder (PTSD); and denied reopening of a claim for service connection for frostbite of both feet.  

The Virtual VA paperless processing system shows that the June 2010 Board remand noted that an October 2009 Statement of the Case (SOC), just as the February 2009 rating decision, had addressed the claim for service connection for frostbite (i.e., cold injury) of the feet on the basis of whether new and material evidence had been received since the June 2008 rating decision to reopen that claim.  The Board noted that "while service connection for bilateral knee disabilities (claimed as frostbite of the feet) was denied in a June 2008 rating decision ... , that denial was not final" because the Veteran filed a timely Notice of Disagreement (NOD) to the June 2008 denial of that claim and, so, the claim for service connection for bilateral feet disabilities had been pending since that time.  Moreover, citing Bernard v. Brown, 4 Vet. App. 384 (1993), the Board found that there was no prejudice to the Veteran in addressing this issue on a de novo basis.  

The Board remanded the case for the following purposes: (1) to contact the appropriate federal agencies to verify all dates of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA) in the Army or Army Reserve since his September 1954 discharge from active service in the Army and to attempt to locate all available service treatment records; (2) to ask the Veteran to identify all postservice medical providers who treated him for hand, shoulder, neck, knee, and feet problems and after receiving this information and any needed releases, to obtain such records; and (3) to conduct a VA examination to determine the nature and likely etiology of the claimed disabilities, i.e., for nexus opinions.  

Unfortunately, in addition to information which indicates that the Veteran's STRs of his active duty were destroyed in a 1973 fire, in the process of attempting to obtain the VA nexus opinions, the Veteran's claim folder was lost.  As a result, his claim file has been rebuilt.  

Following a VA examination in April 2011, and an opinion in a January 2012 addendum, a March 2012 rating decision granted service connection for cold injury residuals of the right foot, claimed as frostbite of both feet, and assigned an initial disability rating of 20 percent; and also granted service connection for cold injury residuals of the left foot, claimed as frostbite of both feet, and assigned an initial disability rating of 20 percent; all effective July 9, 2007.  

The Veteran has not disagreed with the initial ratings assigned or the effective dates.  As there is no jurisdiction conferring NOD to the downstream elements of effective dates or compensation levels, this decision constitutes a full grant of those benefits sought on appeal and these issues are not now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In light of this grant, the issues have been recharacterized as stated on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in combat and was exposed to cold weather during the Korean Conflict.  

2.  The records of the Surgeon General Office show that the Veteran was seen for an injury of the buttock and hip. 

3.  Disabilities, including arthritis, of the hands, shoulders, neck, knees, and feet, other than residuals of cold injuries of the feet, are first shown decades after service discharge and after a postservice injury; and are not related to the Veteran's military service.  



CONCLUSIONS OF LAW

1.  Disability of the hands was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1154(a) and (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

2.  Disability of the shoulders was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1154(a) and (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

3.  A neck disability was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1154(a) and (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

4.  Disability of the knees was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1154(a) and (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  

5.  Disability of the feet was not incurred in or aggravated by active service, nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 1154(a) and (b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist claimants in developing information and evidence need for claim substantiate; and the duty to notify requires that on receipt of a substantially complete application for benefits, VA must provide notice of (1) information and evidence, medical or lay, needed for claim substantiation, (2) which portion that VA will seek to provide; and (3) that which the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The June 2008 rating decision reflects that confirmation had been received from the National Records Personnel Center (NRPC), in St. Louis, MO., that the Veteran's STRs may have been destroyed in a fire in 1973.  It also reflects that he was provided information as to the VCAA in a letter dated October 10, 2007.  He was provided a copy of that rating decision together with an RO letter dated June 24, 2008.  The rating decision reflects that he was informed that the evidence then on file included records of the Forbes Regional Hospital records dated November 14, 2005; a US Army Hospital Admission Card for 1950 through 1954; Dr. Lin's treatment records received in December 2007; Dr. O'Malley's treatment records received in March 2008, a request for Information Needed to Reconstruct Medical Data form received in February 2008; UPMC McKeesport Hospital records received February 2008; Braddock Hospital records received April 2008; and an operative record by Dr. Lin received in May 2008.  

The rating decision reflects that as to the claim for service connection for residuals of frostbite of the feet: 

Confirmation has been received from the National Records Personnel Center (NRPC), in St. Louis, MO., that your Service Medical Records may have been destroyed in a fire in 1973. You were assigned to the 7th Infantry Division, 3rd Battalion. You report you were exposed to freezing weather at Camp Casey.  There are no service medical records to support this.  If you are in receipt of any evidence of your enlisted service, please submit the evidence to your VA representative and this claim can be reconsidered. 

A Formal Finding on the Unavailability of Service Medical Records dated May 22, 2008 reveals all procedures to obtain your service medical records have been correctly followed and all efforts to obtain them exhausted.  There is no evidence you were stationed in Korea in the winter of 1953.  There is no evidence that you were diagnosed and treated for frostbite of your feet while in military service. There is no evidence that you received treatment for this condition within one year after discharge from active duty.  The recent private medical records, as cited, do not reveal a diagnosis of frostbite to your feet.  The treatment records from Dr. O'Malley [sic[ mentions a report of a "prickly feeling in your legs".  There is no current diagnosis for frostbite of the feet.  Three things must be present in order for a disability or disease to be considered service connected: (1) incurrence: an event during service that could cause the condition; (2) nexus: a link between the current diagnosis and the occurrence; and (3) a current diagnosis. Service connection may be granted for a disability which began in military service or was caused by some event or experience in service. 

Service connection for frostbite of feet, bilateral is denied since this condition neither occurred in nor was caused by service. Service connection for frostbite of feet, bilateral is denied since there is no evidence the claimed condition exists.

The rating decision reflects that as to the claim for service connection for knee, hip, and back pain: 

There is no evidence that you were injured while in military service. There is no evidence of treatment for knee, back, and hip pain within one year after leaving military service.  Your recent private medical records reveal you have pain in your back, hips, and knees.  You are diagnosed with arthritis in the joints. You have received successful rehabilitation for joint pain at your private physicians. There is no evidence that this current condition is related to military service that occurred more than 50 years ago.  Three things must be present in order for a disability or disease to be considered service connected: (1) incurrence: an event during service that could cause the condition; (2) nexus: a link between the current diagnosis and the occurrence; and (3) a current diagnosis. Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.

Service connection for knee, hip, and back pain is denied since this condition neither occurred in nor was caused by service.

As to the claim for service connection for prostate cancer as a result of exposure to herbicides, the rating decision reflects, in pertinent part, as follows:  

There is no evidence that you were stationed in the Republic of Vietnam during the Vietnam Conflict.  You were stationed in Korea with the 7th Infantry. You report this was from April 1953 to September 1954.  This would be during the period of the severe Korean Winter of December 1953.  There are no service treatment records that confirm this.  If you are in receipt of any evidence of your occupation and assignment in Korea during the Winter of 1953, please submit the evidence to your VA representative and this claim can be reconsidered.

Subsequently, by RO letter of March 10, 2009, the Veteran was informed that a February 2009 rating decision, a copy of which was attached, denied service connection for: (1) residuals of cold weather injury bilateral hands; (2) cold weather injury of the neck, bilateral shoulders and bilateral knees; (3) arthritis; and (4) 
PTSD.  The March 10, 2009, notice letter also informed the Veteran of how VA determined disability ratings and effective dates, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The February 2009 rating decision reflects that the Veteran was informed that the evidence then on file included a memorandum regarding service treatment records dated May 22, 2008; DD214 form; Surgeon General's report dated July, 1954; Duty to Assist letters dated July 14, 2008, and November 24, 2008; Medical records, UPMC McKeesport Hospital, from February 4, 1983, through September 12, 1983; medical records from the Pittsburgh VAMC, from February 19, 2008, through April 17, 2008; medical records of Dr. Markantone from September 28, 2006, through September 29, 2008; a statement from John Johnson, dated October 15, 2008; and a report of a VA examination dated December 8, 2008.  

The February 2009 rating decision reflects that as to the claim for service connection for residuals of cold weather injury of the hands: 

There is no evidence to show that the veteran incurred a cold weather injury to his hands in service or that he later developed this condition due to exposure to cold weather in the service.

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  

Service connection for residuals of cold weather injury bilateral hands is denied since this condition neither occurred in nor was caused by service.

The February 2009 rating decision reflects that as to the claim for service connection for cold weather injury of the neck, shoulders, and knees: 

There is no evidence to show that the veteran incurred a cold weather injury to his neck, bilateral shoulders and bilateral knees in service or that he later developed this condition due to exposure to cold weather in the service.

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service. 

Service connection for cold weather injury of the neck, bilateral shoulders and bilateral knees is denied since this condition neither occurred in nor was caused by service.

The February 2009 rating decision reflects that as to the claim for service connection for arthritis as secondary to residuals of cold weather injury of the hands: 

A memorandum dated May 22, 2008 indicates that the veteran's service treatment records were destroyed in a fire at the National Personnel Records Center.  There is no evidence to show that he incurred arthritis in service.  There is also no evidence to show that arthritis manifested to a compensable degree within one year of discharge from the service. 

The veteran has claimed that his current arthritis is secondary to his claimed cold weather injury to the hands.  However, service connection was previously denied for this condition. 

Service connection may be granted for a disease or injury which resulted from a service connected disability or was aggravated thereby.  The evidence does not show that residuals of cold weather injury bilateral hands is related to service.  Therefore, service connection for arthritis on a secondary basis to this condition cannot be established.  There is also no evidence showing arthritis was incurred in or aggravated by military service.

The February 2009 rating decision reflects that as to the claim for service connection for frostbite of the feet: 

Service connection was previously denied for the residuals of a cold weather injury to his feet.  No additional evidence has been received to show that the veteran incurred this condition in service or that he later developed this condition due to exposure to cold weather in the service.

However, as noted in the June 2010 Board remand, the issue of service connection for residuals of frostbite, i.e., cold injuries, of the feet would be addressed de novo; moreover, the March 2012 rating decision granted service connection for residuals of cold injuries of the feet, with each being assigned an initial 20 percent disability rating and this matter is no longer before the Board.  

A review of the record shows under the circumstances of this case the Veteran was provided with full and adequate pre-adjudication VCAA notice.  That is, he was notified of the evidence needed to substantiate claims of service connection, i.e., evidence of a current disability, disability or event during service, and a relationship between the two.  He was notified of the evidence needed to substantiate a service-connection claim and the types of evidence the Veteran was expected to provide and that which VA would obtain on his behalf, e.g., private, VA or other Federal records.  He was also informed of how a disability rating or an effective date would be established if service-connection were granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  
In this case the notification was prior to readjudication of the claims in the Supplemental Statement of the Case (SSOC) in March 2012.  

Moreover, as the claims are denied, no disability ratings and effective dates will be assigned as a matter of law.  Therefore, there can be no possibility of any prejudice to the Veteran with respect to any defect in the VCAA notice required under Dingess, at 19 Vet. App. 473.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  Information on file indicates that the Veteran's STRs were destroyed in a fire and are not available.  

Following the Board's June 2010 remand instructions, the RO made a formal finding in March 2012 that: 

1.  We have determined that the following records are unavailable for review:

Army Reserve Service, Furnish Active Duty for Training and Inactive Duty for Training in the Army or Army Reserves.

2.  All procedures to obtain these records have been correctly followed.  Evidence of efforts are in the file.  All efforts to obtain the records have been exhausted.  Further attempts would be futile.

3.  The following efforts to obtain these records were attempted:

a.  NPRC request was submitted 07/02/2010 for active duty and inactive duty. 

b.  On July 19, 2010 NPRC responded to our request.  The response indicates that Search request was fire related.  As a result, they are unable to verify additional periods of service.  No other records found.

c.  On February 25, 2010 a ten day letter was sent to the Veteran requesting records for verify veterans Active/Inactive Duty periods for both Army and Army reserve.  Veteran gave no response to this inquiry.  

A February 25, 2010, RO letter also informed the Veteran that he could furnish documents that could substitute for STRs and such records included statements of military medical personnel, "Buddy" certificates or affidavits; state or local accident or police reports; employment physical examinations; medical evidence from medical facilities and private physicians who treated him after service, letters written during service; photographs taken during service; pharmacy prescription records; and insurance examinations.  

However, the Veteran never submitted any of the types of evidence suggested by the RO.  In this regard, a March 2, 2012, report of telephonic communication with the Veteran indicates that he had called in response to the RO letter and indicated that he had already submitted buddy statements but that he would submit pictures taken during his service in Korea during the Korean Conflict, and he stated that he had received the Bronze Star and Combat Infantryman Badge, which he stated was documented in his DD 214, and he would send those as well.  Nevertheless, the Veteran never submitted any such documents.  

Also in compliance with the June 2010 Board remand, the RO sent the Veteran a letter dated March 31, 2011, requesting that he execute and return the necessary release forms as to each private physician who had treated him for his claimed disabilities.  If he had received treatment from a VA medical facility, he was requested to provide the name and location thereof and the approximate dates of treatment.  However, the Veteran never responded to this request.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998) it was held that a remand by the Board imposes a concomitant duty to ensure compliance with the terms of the remand.  However, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

Nevertheless, there are on file VA outpatient treatment (VAOPT) records from February to December 2008.  Also, the Veteran was afforded a VA examination in April 2011 to attempt to determine the nature and etiology of the claimed disabilities and thereafter an addendum dated in January 2012 was placed in the claim file.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The VA examination report and addendum are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326.   An examination is adequate when there is a reasoned medical explanation connecting a clear conclusion with supporting data, so that evaluation of the claimed disability will be a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary opinions (although in this case there are no contrary opinions).  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Also, the adequacy of the diagnoses and medical opinions obtained have not been challenged.  As to this, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

And all this was in substantial compliance with the Board's June 2010 remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation, and no indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The only service records available are from the Office of the Surgeon General (SGO) which show that in July 1954 the Veteran sustained a contusion to the buttock and hip.  

Although not now on file, the June 2008 rating decision indicated that evidence then on file included treatment records from Dr. O'Malley which mentioned a prickly feeling in the Veteran's legs; and that recent private medical records revealed that the Veteran had pain in his back, hips, and knees.  It was noted that the Veteran had been stationed in Korea with the 7th Infantry and that he reported that this was from April 1953 to September 1954.  The RO noted that this would have been during the period of the severe Korean Winter of December 1953.  

Although not now on file, the June 2008 rating decision indicated that evidence then on file included his Form DD 214 form which showed that he received a Combat Infantryman's Badge which is indicative of combat participation.  

Citing U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the June 2010 Board remand indicated that the Veteran's allegations as to frostbite or cold weather injuries to his hands, shoulders, neck, knees, and feet were considered credible.  

Evidence on file at the time of the June 2010 Board remand, prior to the Veteran's claim file being lost (and now reconstructed), was stated in that remand to included post-service private treatment records showing treatment for variously diagnosed shoulder, neck, knee, and feet disabilities but that bilateral hand disabilities were not specifically diagnosed; and that there were multiple references to osteoarthritis of various joints as well as evidence of intercurrent injuries to the neck and shoulders.  However, these records are not now on file.  

The June 2010 Board remand noted that a February 1983 radiological report from McKeesport Hospital, as to the Veteran's cervical spine, found that there was degenerative disc disease (DDD) present at the C4-C5, C5-C6, and C6-C7 levels.  The neural arches and pedicles were normal in appearance and there was slight narrowing of the intervertebral foramina by the osteophytes that were present.  However, these records are not now on file.  

The June 2010 Board remand noted that an October 1983 rehabilitation discharge summary from Harmarville Rehabilitation Center, Inc., indicated that the Veteran was admitted complaining of pain in the neck and both shoulders, as well as the lower back.  He had been in an automobile collision in February 1983 and was dazed, but not rendered unconscious.  The final diagnoses included myositis of the cervical musculature following a whiplash injury and degenerative joint disease, osteoarthritis, of the cervical and thoracic spinal segments.  However, these records are not now on file.  

The June 2010 Board remand noted that a September 1988 treatment report from K. Y. Ou, M.D., indicated that the Veteran had been having pain in his shoulders and the back of his neck since an automobile accident in 1983.  The impression included bursitis and cervical spondylosis.  A February 2006 entry related an assessment of numbness and tingling over the entire body and an illegible reference to the Veteran's feet; and it also noted that he had leg edema.  A May 2007 entry indicated an assessment that included spinal stenosis and lumbar spondylosis with a neuropathic leg.  However, these records are not now on file.  

The June 2010 Board remand noted that a September 2007 treatment entry from Dr. Ou reflected that the Veteran had complaints including numbness of the feet, neuropathy, and back stenosis.  The assessment included lumbar stenosis.  However, these records are not now on file.  

The June 2010 Board remand noted that an October 2007 treatment entry from Dr. D. F. O'Malley, Jr., showed that X-rays of the Veteran's knees revealed moderate to severe degenerative changes along the medial compartments of both knees.  However, these records are not now on file.  

The June 2010 Board remand noted that a February 2008 VA psychology consultation report noted that the Veteran stated that he suffered frostbite to his lower legs and feet during military service.  The diagnoses referred to other disorders.  A March 2008 PTSD initial evaluation report indicated that the Veteran stated that he got frostbite of the hands and feet, as well as a fever, when he was in Korea.  The diagnoses also referred to other disorders. 

The June 2010 Board remand noted that a March 2008 VA treatment entry noted that currently the Veteran's chief complaint was generalized joint pains and decreased sensation in his feet, which he attributed to frostbite injuries.  The assessment included osteoarthritis.  A December 2008 VA psychiatric examination report indicated that the Veteran stated that he survived a harsh winter during the Korean War and that he suffered frostbite.  The Veteran remarked that he had had several toenails removed and that he might need to have more removed in the future.  The assessments referred to other disorders. 

The March 2012 rating decision, which granted service connection for cold injuries of the feet, noted that the Veteran's allegations as to frostbite or cold weather injuries to his bilateral feet were considered credible.  University Drive VA Medical Center records for the period 2008 to 2011 noted that he complained of pain in his feet but there were no additional treatment records after May 2011.  

On VA examination in April 2011 the Veteran's claim file was reviewed.  It was reported that his past medical history was significant for, in pertinent part, osteoarthritis following a motor vehicle accident in 1983, hypertension, and chronic obstructive pulmonary disease (COPD).  It was noted that he was not alleging that he a disability of both shoulders, but only the right shoulder.  He denied having any problem with his left shoulder.  

As to the Veteran's right shoulder, he reported that he had injured his right shoulder in a 1983 vehicular accident.  He had had physical therapy after the accident but had not had surgery on either shoulder.  He had not had any additional treatment thereafter.  He complained of generalized soreness of the right shoulder, primarily when first getting out of bed in the morning; otherwise, he had stiffness.  He also had some soreness after repetitive activity.  On physical examination he had no deformity, instability, giving way, locking, weakness, or signs of lack of endurance.  There was no dislocation or subluxation and no signs of inflammation, e.g., swelling, heat, redness, tenderness or drainage.  He took Ibuprofen as needed for pain.  

As to the Veteran's knees, he denied having had any injury of his knees but began having bilateral knee pain in 2007 or a few years before that.  He had had physical therapy and had seen an orthopedist in about 2007 but had not had any other treatment for his knees.  He had knee pain upon certain motions or when going up stairs.  The pain was greater in the left knee.  He reported that his knees would give way but only when going up and down steps.  He did not report having any weakness.  He reported having stiffness and constant edema.  He did not complain of deformity, lack of endurance, dislocation, subluxation or signs of inflammation, swelling, heat, redness, tenderness or drainage.  Other than past physical therapy, his only treatment was to take Ibuprofen.  He was ambulatory with a cane, which he had used since 2006 when he had been hospitalized for generalized health conditions.  

As to the Veteran's cervical spine, he reported having injured his cervical spine in a 1983 motor vehicle accident.  Thereafter, he had had physical therapy and had used a neck brace but had not had additional treatment since then.  He had pain in the cervical spine only with weather changes.  The last time he had worn a neck brace was in 2006 because he had soreness.  

As to a cold injury, the Veteran reported that he had sustained a cold injury during military service in the winter in Korea.  He stated that only his feet were affected.  He had begun seeing a podiatrist about two years ago.  He had constant numbness.  He also had tingling and burning sensations in both feet.  He had generalized joint stiffness of his feet.  

On physical examination the Veteran walked with a cane in his right hand.  He had a mildly antalgic gait.  His gait was slow and he arose slowly from a seated position.  He had diminished propulsion.  He had no difficulty with motion of the fingers of each hand but only generalized stiffness.  He had no joint irregularities of the hands or irregular angles of the joints of the hands, and no nodular development or swelling.  His grip strength was 5/5.  He was able to touch the pad of each thumb to the palm of each hand.  He reported a diminished, but still present, ability to button his shirts.  He had diminished fine motor use of his fingers.  His hands were of normal color and skin temperature was normal to touch.  Pulses were 1+.  Shoulder shrug was 4/5 due to soreness of the right shoulder.  There was no muscle atrophy, weakness, paralysis or contractures.  He had good motor control and good muscle tone.  He had good grip strength for pushing, pulling, and twisting.  

On physical examination of the Veteran's right shoulder he complained of tenderness around the biceps muscle, and tenderness on palpation of the acromioclavicular joint.  There was no swelling, redness or obvious deformities.  Pain was his most limiting factor on repetitive right shoulder motion, as evinced by his grimacing.  There was no weakness, decreased endurance or easy fatigability with repetitive right shoulder motion.  

On physical examination of the Veteran's cervical spine there was no swelling, redness or obvious deformities.  There was tenderness to palpation of the right and left paracervical muscles.  There were no palpable muscle spasms on repetitive motion.  There was no weakness, decreased endurance or easy fatigability with repetitive cervical spinal motion.  

On physical examination of the Veteran's feet, sensation to touch was mildly diminished in the left foot.  There were no calluses or active lesions.  He had normal alignment of the Achilles tendon.  He did not have pes planus.  He had pain on motion of his toes, primarily with motion of both great toes.  It was noted that he had a history of gout.  Otherwise, there was no swelling, redness or obvious deformities.  

X-rays revealed degenerative disease of the cervical spine, and the findings included disc space narrowing and osteophyte formation.  X-rays of the Veteran's hands revealed osteoarthritis.  An X-ray of his right shoulder revealed osteoarthritis of the acromioclavicular joint.  None of the X-rays revealed evidence of fractures or dislocations.  X-rays of his feet revealed degenerative disease of the interphalangeal joints of both great toes and changes in the metatarsophalangeal joints of each great toe; and the radiologic impression was bilateral osteoarthritis.  

The diagnoses were: (1) cold injury residuals of both feet; (2) degenerative arthritis of both hands; (3) degenerative arthritis of the cervical spine with muscle strain; and (4) degenerative arthritis of the right shoulder. 

The examiner stated that the diagnosis of cold injury residuals was only to the feet.  The degenerative changes of the right shoulder, both hands, and cervical spine would not be caused by or secondary to cold injury residuals.  The degenerative changes of both great toes would be less likely than a 50/50 probability secondary to cold injury residuals and would be more likely secondary to changes of aging and gout.  

In January 2012 the examiner that conducted the April 2011 examination reviewed the Veteran's claim file and stated that the Veteran had a history of osteoarthritis which the Veteran had indicated began following a motor vehicle accident in 1983.  The onset of the diagnosed conditions of degenerative arthritis began approximately 30 years after active military service and there was no additional evidence of an earlier onset.  The osteoarthritis of the first digits of each foot were most likely secondary to normal aging.  There was no medical evidence to indicate any original onset or aggravation of the currently diagnosed conditions during or as a residual of active military service.  Therefore, it was the examiner's opinion that these conditions were not caused by or aggravated by active military service.  The Veteran's degenerative arthritis of the feet only involved the first digits of each foot and this was less likely, less than 50/50 probability secondary to or aggravated by military service; rather, it was at least as likely as not secondary to normal aging in the Veteran.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

38 U.S.C.A. § 1154(a) requires due consideration be given to circumstances of a veteran's service and to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in combat-related claims lay or other evidence of service incurrence or aggravation is sufficient proof of a combat event but this relates to what happened during service and not the questions of either the existence of current disability or its nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions, and the duty to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The Veteran contends that he was exposed to extremely cold weather during his period of service.  It also appears that he suggests that this occurred during his participation in combat.  In this regard, 38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in the case of a combat Veteran, lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event. However, this provision deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d). 

The Veteran was awarded decorations indicative of participation in combat in the Korean Conflict.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are applicable and, so, the Board concludes that he was exposed to cold weather during his military service in Korea.  Nevertheless, this is not the same as being injured due to exposure to cold weather and having resulting chronic disability, such as the disabilities for which he now claims service connection.  Rather, the effect of the cited legal provisions is only to establish that a particular event, in this case exposure to cold weather, actually occurred during service.  It does not establish that the Veteran now has current disability much less a nexus between any current disability and the inservice event (cold weather exposure).  

That is to say, the Board declines to equate the mere presence of this Veteran in an area where he was exposed to cold weather, even in combat, with injury or other causation of his current degenerative or osetoarthritis arthritis of multiple joints.  Although the Veteran, like many who participated in the Korean Conflict, was exposed to cold weather at some point in time, this does not automatically mean there was injury caused by such exposure; least of all injury which would lead to arthritis first shown as a clear-cut medical entity decades after military service.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not disagreeing that the Veteran was exposed to cold weather during his active military service, even in the environment mentioned, the Board rejects the notion that resulting arthritis of multiple joints should be conceded.  

The competent evidence does not demonstrate that the Veteran had arthritis of any joint during service, and the Veteran does not contend that he did have arthritis during service.  The Board must assess the competency and credibility of the Veteran's lay statements regarding continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves medical matters, such as causation or a diagnosis, VA must rely on competent evidence.  Generally, lay statements are not competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, there is a two-step analysis, the first step of which is to analyze the competence of the evidence and, if competent, the second is an analysis of the credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, the analysis of the competency of lay evidence, it must be determined whether the symptoms of the claimed disability are simple and capable of lay observation.  If so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it is a simple observation.  Continuity of symptomatology can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this context, the Veteran is competent to describe the extremely cold weather conditions to which he was exposed in service.  Thus, giving due consideration to information shown on his DD 214 and the absence of his STRs, and the lay evidence from the Veteran, the Board finds that this evidence is consistent with the places, types and circumstances of his active service and is sufficient to support the Veteran's contentions that he was exposed to cold and freezing weather in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran is also competent to provide his lay observations as to the onset and continuity of any observable cold injury symptoms; but the Board must also determine the credibility of any such lay statements.  It is significant to observe that the Veteran had never reported having been treated for any cold injury during active service and, further, at the time of the recent VA examination he specifically reported that the cold injury during his service in Korea affected only his feet. (Service connection is currently in effect for residuals of cold injury involving the feet.)  

The recent VA examiner opined, in essence, that the Veteran was not alleging that he had disability of the left shoulder, and none was reported by the examiner.  The recent VA examiner also stated that the Veteran's current arthritis of his joints had, by the Veteran's own concession, begun after a 1983 vehicular accident and the examiner concluded that this was more likely than not due to the aging process, with the noted exception of some joints in the Veteran's feet which were most likely due to either the aging process or to nonservice-connected gout.  There is no evidence on file indicating that the Veteran's gout is of service origin, and the Veteran does not so contend.  

Assuming that it is implicitly argued that the Veteran had symptoms of arthritis of multiple joints during or immediately following his military service, or both, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

Also, a layperson is generally not competent to attest that what was experienced inservice caused the symptoms (to which he is competent to attest) when the disability is not clinically shown to have manifested until years after service, particularly when there are other alternative reasons for the cause of his symptoms (in this his postservice vehicular accident, the aging process, and gout).  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  In other words, evidence of medical causation of symptoms in some cases, such as this, requires competent medical evidence because the etiology of arthritis, as in this case, is not something to which laypersons are competent to attest.  In sum, a lay person is not qualified to render a medical opinion as to a diagnosis or as to medical causation in complex matters.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  A diagnosis requires the application of medical expertise to facts, including a description of history and symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish the nexus in this case.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (where the disability is of the type as to which lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between the veteran's in-service symptoms and the currently diagnosed disabilities).  

In this case, the postservice clinical evidence shows there is no corroborating evidence of postservice complaints until at least after the 1983 postservice vehicular accident.  Neither the evidence now on file, nor from summations of evidence in prior rating actions or the June 2010 Board remand show that any trained medical professional related the symptoms or pathology of arthritis of the Veteran's joints to any inservice cold injury, or any other inservice event.  Rather, it was not until recent years, and after he had postservice accident in 1983,  that the Veteran first related his current arthritic symptoms to his inservice exposure to cold weather. 

Accordingly, as discussed above, because of the lapse of time in recollecting the symptoms of arthritis after service, the absence of corroborating medical evidence, and the fact that only recently has there been corroborating evidence of arthritis, no credibility can be given to any implicitly asserted history of inservice onset and continuity of arthritic symptomatology.  Also, the Board observes that the Veteran offers no rationale for why, if he indeed did have continuous postservice arthritic symptoms or other cold injury residuals affecting his joints, he did not seek treatment prior to his 1983 vehicular accident, which by his own admission is the earliest time after service that he sought treatment for the disabilities herein at issue.  

In sum, the only evidence supporting the contention that the Veteran's arthritic symptoms of the claimed joints are due to inservice exposure to cold weather comes from the Veteran himself, but this is refuted by the competent medical opinion recently obtained.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of any chronic arthritis or cold injury residuals (the 2nd circumstance under Jandreau).  Additionally, he has not described symptoms supported by a later diagnosis by a medical professional (the 3rd circumstance under Jandreau) of inservice incurrence of a chronic arthritis or cold injury residuals,.  In the same way, the etiology of the Veteran's arthritis (which is a complex medical condition not capable of being diagnosis by untrained laypersons) is a not simple observation or identification that a lay person is competent to make.  There is no indication that the Veteran or his representative has the requisite medical training or expertise to opine as to the etiology of these disorders.  Nor is there a suggestion in the record, including at the time of the recent VA examination, that anyone with medical training has ever related the Veteran's arthritic symptoms of multiple joints to his military service, including inservice exposure to cold weather.  

Therefore, given that medical expertise or training is necessary to support a competent opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a favorable determination as to the claims for service connection.  Hence, the Veteran's lay assertions in this regard lack probative value.

Also, the recent VA examiner opined that the Veteran's current arthritis is not due to any putative inservice cold injury but, rather, was more likely due to his postservice gout or simply to the naturally occurring aging process.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current disabilities of the hands, shoulders, neck, knees, and feet.  

Thus, the Board can only conclude that the Veteran's current arthritis of the hands, shoulders, neck, knees, and feet are due either to gout or the aging process, both of which originated decades after service and, so, did not result from inservice cold injury or other event. 

Accordingly, service connection for disability of the hands, shoulders, the neck, knees, and feet, other than residuals of cold injuries of the feet, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for disability of the hands, shoulders, the neck, knees, and the feet, other than residuals of cold injuries of the feet, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


